  Case 4:20-cr-40091-JPG Document 15 Filed 10/30/20 Page 1 of 1 Page ID #38




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                        Case No. 20–CR–40091–JPG

 CHRISTOPHER THOMPSON,
 Defendant.

                                               ORDER

       Before the Court is the Government’s Motion for Order Permitting Disclosure of Grand Jury

Material. (ECF No. 12).

               The court may authorize disclosure—at a time, in a manner, and subject to any other
               conditions that it directs—of a grand-jury matter . . . preliminary to or in connection
               with a judicial proceeding[.]

Fed R. Crim. P. 6(e)(3)(E)(i). Disclosure under Rule 6(e) is a matter “committed to the discretion of

the trial judge.” See Pitt. Plate Glass Co. v. United States, 360 U.S. 395, 299 (1959). Relatedly, the

Court has “inherent power to require the prosecution to produce the previously recorded statements of

its witnesses so that the defense may get the benefit of cross-examination and the truth-finding process

may be enhanced.” United States v. Nobles, 422 U.S. 225, 231 (1975); see Fed. R. Civ. P. 26.2;

18 U.S.C. § 3500.

       The Court finds that good cause exists to permit the disclosure of relevant grand-jury material

to the defendant, who did not respond to the Government’s Motion. The Court therefore ORDERS the

Government to disclose copies of records received through grand-jury subpoena to defense counsel.

       IT IS SO ORDERED.

Dated: Friday, October 30, 2020
                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE
